PER CURIAM ON MOTION FOR REHEARING.
It is insisted in that motion that Thornton v. Irvin, 43 Mo. 153, is in point, is controlling and has been overlooked by counsel and court. Briefly the Thornton case breaks on the theory that a mortgagee buying at his own sale under a mortgage with power of sale in the mortgagee, holds subject to redemption by the mortgagor. That case, therefore, is' not in point. Johnson was not a mortgagee under the circumstances present here. He might have been entitled to subrogation to the mortgagee’s rights to the securities had he paid the debt prior to foreclosure and when so subrogated might have the right to foreclose. But that is not the case here. Johnson did not buy at his own sale. There is not a particle of testimony that he procured the sale to be made covinously or at all. The sale was made by the bank itself and in open market on full notice. Johnson bought thereat and he had the clear legal right to buy. Why foreclose twice, when the first was effectual?
We are cited to McDaniel v. Lee, 37 Mo. 204; Perry v. Craig, 3 Mo. 516; Greer v. Bank, 128 Mo. 559. None of those cases are in point. They but *608decide the familiar proposition that a pledgee may not bny at his own sale and thereby cnt off the right of redemption. We have no bone to pick with that doctrine, bnt it does not apply to the facts of the instant case. Johnson was not pledgee. As said, he did not bny at his own sale, bnt at the sale- of the true pledgee. Nor need we consider or decide what the rela.five rights of Johnson and Cantwell would have been if Johnson prior to the sale had paid off Cantwell’s note as indorser and thereby have become entitled to subrogation to the Bank’s rights to the securities pledged by Cantwell for the loan. It is sufficient to say that Johnson did not do that.
On further consideration of the motion we rest content with our original opinion. The chancellor passed on the alleged contract relating to the Scruggs securities and on substantial evidence found the issues of fact against plaintiff as to the binding force of that option. Not only so, but the law court had the same contract before it in the motion for a new trial in the case of Johnson v. Cantwell. The motion for rehearing is overruled.